
	

115 SRES 414 IS: Condemning the continued undemocratic measures by the Government of Venezuela to undermine the independence of democratic institutions and calling for a free and fair electoral process.
U.S. Senate
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 414
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2018
			Mr. Durbin (for himself, Mr. Menendez, Mr. Cardin, Mr. Van Hollen, Mr. Leahy, Mr. Nelson, Mr. Bennet, Mr. Coons, Mr. Reed, Mr. Kaine, and Mr. Sanders) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Condemning the continued undemocratic measures by the Government of Venezuela to undermine the
			 independence of democratic institutions and calling for a free and fair
			 electoral process.
	
	
 Whereas Venezuelan President Nicolás Maduro continues to take measures to consolidate an authoritarian government and undermine the independence of democratic institutions in the country;
 Whereas the Government of Peru, as host of the upcoming Summit of the Americas, has indicated that President Nicolás Maduro is not welcome to attend because of his failure to uphold the region’s shared commitment to strengthening democracy and improving citizens’ well-being;
 Whereas Venezuela’s National Electoral Council (CNE) unilaterally called for a presidential election on April 22, 2018, despite the absence of an agreement between the Government of Venezuela and the political opposition on the conditions necessary for the electoral process;
 Whereas, on February 13, 2018, the Ministers of Foreign Affairs of Argentina, Brazil, Canada, Chile, Colombia, Costa Rica, Guatemala, Guyana, Honduras, Mexico, Panama, Paraguay, Peru, and Saint Lucia, rejected the decision of the Government of Venezuela to hold elections on April 22;
 Whereas these 14 Foreign Ministers stated that elections would not be considered legitimate if the elections do not—
 (1)permit the participation of all Venezuelan citizens and political parties; (2)include observation by credible international organizations; and
 (3)meet recognized international standards; Whereas despite these denunciations, on February 21, 2018, President Maduro stated that he wanted to hold elections for the National Assembly, state legislative councils, and municipal councils in conjunction with the presidential election scheduled for April 22;
 Whereas, in January 2018, Venezuelan authorities banned the Democratic Unity Roundtable (MUD), the principal coalition of opposition parties, and leading opposition political parties Voluntad Popular and Primero Justicia, from participating in the presidential election;
 Whereas Venezuela’s December 2017 municipal elections and October 2017 gubernatorial elections failed to meet recognized international standards;
 Whereas, in July 2017, Venezuela held fraudulent elections to install a National Constituent Assembly, a parallel legislature that undemocratically usurped the constitutional authorities vested in the country’s democratically elected National Assembly;
 Whereas Smartmatic, the company that manufactured the electronic voting technology, confirmed that— (1)the result of the July 2017 National Constituent Assembly election was manipulated; and
 (2)a change of more than 1,000,000 votes occurred in the final tabulation; Whereas a global coalition of more than 40 countries have rejected the installation of Venezuela’s National Constituent Assembly and refused to recognize it as a legitimate institution;
 Whereas the collapse of democratic governance and the proliferation of political corruption, criminal violence, failed economic policies, and hyperinflation have created a devastating humanitarian crisis in Venezuela;
 Whereas the majority of Venezuela’s citizens lack access to essential medicines and basic food supplies;
 Whereas the precarious humanitarian conditions in Venezuela have prompted hundreds of thousands of Venezuelan citizens to emigrate, which is fueling a migration and refugee crisis in neighboring countries;
 Whereas, the Chief Prosecutor of the International Criminal Court has stated that the Office of the Prosecutor will open a preliminary examination of the Venezuelan Government’s use of torture and excessive force against demonstrators and the arbitrary detention of thousands of anti-government protesters; and
 Whereas, despite the presence of international mediators, the Government of Venezuela failed to credibly participate in negotiations with the country’s political opposition in order to reach an agreement that would—
 (1)restore democracy; (2)free political prisoners;
 (3)facilitate the delivery of humanitarian aid; and (4)establish conditions for legitimate democratic elections: Now, therefore, be it
			
	
 That the Senate— (1)calls on the Government of Venezuela to postpone the presidential election and any concurrent National Assembly, state legislative council, or municipal council elections scheduled for April 22, 2018, until—
 (A)international and local election observers from credible organizations are allowed to observe the electoral process, including the pre-election period, and determine a legitimate process;
 (B)the National Electoral Council is led and staffed by nonpartisan members that have the confidence of contesting parties;
 (C)opposition parties and candidates are free to peacefully compete in the election without threat of arrest, harassment, or retribution, including access to government controlled media;
 (D)arrangements are made for all Venezuelan voters, including those residing outside of Venezuela, to be able to participate in the election; and
 (E)there is no implied or direct link between an individual’s vote and the government food rations to which the individual is eligible and no record is retained of a voter’s choice for any reason related to government benefits, including retaliation;
 (2)denounces as illegitimate any presidential election in Venezuela that fails to meet the standards described in paragraph (1);
 (3)condemns the steps taken by President Maduro— (A)to consolidate an authoritarian government in Venezuela; and
 (B)to undermine the independence of democratic institutions such as the National Assembly of Venezuela, the Supreme Tribunal of Justice of Venezuela, and the National Electoral Council of Venezuela;
 (4)rejects the Venezuelan Government’s efforts to blame the country’s economic, humanitarian, and political crisis on other actors instead of recognizing that the crisis was caused by its own malfeasance and criminality;
 (5)urges the Government of Venezuela— (A)to permit the unobstructed delivery of humanitarian assistance to the people of Venezuela; and
 (B)to stop using food as a tool of political coercion; (6)condemns the Government of Venezuela for failing to credibly participate in internationally mediated negotiations—
 (A)to restore democracy; (B)to free political prisoners; and
 (C)to permit the delivery of humanitarian assistance; (7)supports the decision of the Government of Peru, as host of the Eighth Summit of the Americas, to not invite President Maduro; and
 (8)supports the efforts of the Office of the Prosecutor of the International Criminal Court to examine the Venezuelan Government’s use of torture, excessive force, and arbitrary detentions against Venezuelan citizens.
			
